Citation Nr: 0827684	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-12 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee 
disorder, claimed as iliotibial syndrome.

3.  Entitlement to service connection for a left knee 
disorder, claimed as iliotibial syndrome.

4.  Entitlement to service connection for a urinary disorder 
claimed as dysuria.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for a bronchial 
disorder, claimed as bronchitis and respiratory disorder.

7.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as depression/mood disorder.

8.  Entitlement to service connection for bilateral pes 
planus.

9.  Entitlement to an initial compensable rating for 
residuals of bilateral inguinal herniorrhaphy.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1999 to April 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2005 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the enumerated service-connected claims and granted 
service-connection for residuals of bilateral inguinal 
herniorrhaphy and assigned a noncompensable initial rating.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A review of the evidence reflects that further development is 
indicated in order to properly adjudicate all issues on 
appeal.  The claims for service connection were all denied by 
the RO based on there being no evidence of continuity of 
treatment, with the RO acknowledging treatment for the 
claimed disorders in service, but pointing out his failure to 
appear for VA examinations scheduled in August 2005 and 
finding no evidence of continuity of symptoms existed for the 
issues.  Regarding the pes planus, this was noted to have 
preexisted service, as it was shown on the November 1998 
entrance examination, but again the veteran's failure to 
appear at the August 2005 VA examination for this condition 
was cited as the basis for denial.  

Regarding the increased initial rating claim for the hernia, 
the RO pointed out that his failure to appear at the August 
2005 examination resulted in a lack of evidence regarding the 
severity of this condition, as there was no medical evidence 
showing treatment for the hernia after service.  

In his March 2005 claim, the veteran indicated that he 
received treatment for his flat feet at the VA Medical Center 
(VAMC) in San Juan.  The rest of the treatment he indicated 
was from military medical providers.  Thereafter, a small 
number of treatment records from this VA medical provider 
were associated with the claims file.  These records show 
mostly psychotherapy treatment for psychiatric complaints 
between February 2005 and July 2005 with an assessment of 
case of a 26 year old man who was first evaluated at the PIC 
for depressive symptomatology which are responding to 
treatment.  Later records from June 2005 noted that further 
details and symptomatology were needed to reach a final 
diagnosis and that an Axis II diagnosis was being considered.  
These records did not address any of his other medical 
complaints currently on appeal and it is does not appear that 
these records represent his complete history of VA treatment.  

The veteran in his September 2005 notice of disagreement 
indicated that there was other medical evidence available 
from the VAMC in San Juan Puerto Rico, but did not specify 
what disorders were addressed in these records.  In light of 
his contentions of continued VA treatment, along with 
questions as to whether the VA records already obtained are 
complete, an attempt must be made to obtain all VA treatment 
records for the veteran from the time of his discharge to the 
present.  

Although the veteran is noted to have failed to attend VA 
examinations to address his claimed disorders on appeal in 
August 2005, in light of the need to obtain additional 
evidence, he should be provided another opportunity to attend 
the VA examinations which should include review of the 
additional evidence that may be obtained. 

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all private 
medical care providers, who treated him 
for his claimed disorders since his 
discharge from service in April 2004.  
All correspondence, as well as any 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2007).

2.  The AOJ should obtain the veteran's 
complete medical records from the VAMCs 
in San Juan, the Commonwealth of Puerto 
Rico, for any treatment for all 
enumerated disabilities from April 2004 
and thereafter.  If the records are not 
available, that fact should be entered in 
the claims file.

3.  The veteran should be scheduled for a 
VA examination, by an appropriate 
specialist, to determine the current 
severity of his residuals of bilateral 
inguinal herniorrhaphy. The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.

With respect to the residuals of 
bilateral inguinal herniorrhaphy, the 
examiner should state whether it is (a) 
small, reducible, or without true hernia 
protrusion; (b) not operated, but 
remediable; (c) postoperative recurrent, 
readily reducible and well supported by 
truss or belt; (d) small, postoperative 
recurrent, or unoperated irremediable, 
not well supported by truss, or not 
readily reducible; or (e) large, 
postoperative recurrent, not well 
supported under ordinary conditions and 
not readily reducible, and considered 
inoperable.

The examiner should also identify all 
residuals attributable to the veteran's 
residuals of bilateral inguinal 
herniorrhaphy.  Each opinion should 
contain comprehensive rationale based on 
sound medical principles and facts.

4.  Following completion of the above, 
the AOJ should schedule the veteran for a 
VA orthopedic examination by an 
appropriate specialist to determine the 
nature and etiology of the veteran's 
claimed lumbar spine, and bilateral knee 
disabilities.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic lumbar spine disability, left 
knee disability or right knee disability?  
If so, is it at least as likely as not 
that any current lumbar spine, left knee 
or right knee disorder began in service 
or became manifest to a compensable 
degree within one year of service?  In 
answering these questions, the examiner 
must consider all service treatment 
records as well as any and all post-
service medical records.  Each opinion 
should contain comprehensive rationale 
based on sound medical principles and 
facts.

5.  The AOJ should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed pes 
planus disability.  The claims folder 
must be made available to the examiner(s) 
prior to the examination and the examiner 
should acknowledge such review in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Whether any pes planus disorders found at 
least as likely as not (50 percent or 
more probability) (1) pre-existed active 
service, (2) began during, or was 
aggravated beyond natural progression in 
service, or (3) if found to be congenital 
in nature, was subject to a superimposed 
injury, as the result of active service.  
If the appellant's service aggravated or 
contributed to or accelerated any 
pathologic process of any preexisting or 
congenital condition found, the examiner 
must state to what extent, given in terms 
of a percentage, did it so contribute as 
compared to the natural progress of the 
disability itself.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

6.  The AOJ should schedule the veteran 
for a VA sinus disorders and respiratory 
disorders examination(s), by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed sinus and respiratory 
(bronchitis) disorders.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  

The examiner should address the 
following:  Does the veteran have any 
current, chronic sinus or pulmonary 
disability to include bronchitis?  If so, 
is it at least as likely as not that any 
sinus or pulmonary disorder began in 
service or if the pulmonary disorder 
shown to be from a presumptive disease, 
became manifest to a compensable degree 
within one year of service?  In answering 
these questions, the examiner must 
consider all service treatment records as 
well as any and all post-service medical 
records.  Each opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

7.  The AOJ should schedule the veteran 
for a VA genitourinary examination by an 
appropriate specialist to determine the 
nature and etiology of the veteran's 
claimed urinary disorder.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic urinary disability?  If so, is it 
at least as likely as not that any 
current urinary disorder began in service 
or if shown to be due to a kidney 
disorder, became manifest to a 
compensable degree within one year of 
service?  In answering these questions, 
the examiner must consider all service 
treatment records, as well as any and all 
post-service medical records.  Each 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

8.  The AOJ should schedule the veteran 
for a VA psychiatric examination by an 
appropriate specialist to determine the 
nature and etiology of the veteran's 
claimed psychiatric disorder.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic psychiatric disability?  If so, 
is it at least as likely as not that any 
current psychiatric disorder began in 
service or is shown to be a psychosis 
that became manifest to a compensable 
degree within one year of service?  In 
answering these questions, the examiner 
must consider all service treatment 
records as well as any and all post-
service medical records.  Each opinion 
should contain comprehensive rationale 
based on sound medical principles and 
facts.

9.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claim. 38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




